 



TENTH AMENDMENT TO OFFICE LEASE
     THIS TENTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into
as of the 24th day of August, 2006 (the “Effective Date”), by and between Plano
Atrium, LLC, a Delaware limited liability company (“Landlord”), and PRIORITY
FULFILLMENT SERVICES, INC., a Delaware corporation (“Tenant”).
WITNESSETH:
     WHEREAS, AmWest Savings Association, a Texas savings and loan association
(“AmWest”), and Daisytek Incorporated, a Texas corporation (“Daisytek”), entered
into that certain Lease Agreement (Office) (the “Original Lease”) dated as of
September 30, 1991 covering premises in the building (the “Building”) commonly
known as The Atrium at Collin Ridge located at 500 N. Central Expressway, Plano,
Texas;
     WHEREAS, AmWest and Daisytek entered into that certain Modification and
Ratification of Lease (the “First Amendment”) dated January 7, 1992, pursuant to
which AmWest leased to Daisytek, a certain 820 rentable square feet of storage
space located in the basement of the Building and is herein referred to as the
(“Storage Space”);
     WHEREAS, AmWest sold the Building to Atrium Associates, L.P., a Texas
limited Partnership, d/b/a The Atrium at Collin Ridge (“Atrium”), and assigned
to Atrium all of its rights under the Original Lease, as amended by the First
Amendment;
     WHEREAS, Atrium and Daisytek entered into that certain Modification and
Ratification of Lease (the “Second Amendment”) dated July 22, 1992;
     WHEREAS, Atrium and Daisytek entered into that certain Modification of
Lease No. 3 (the “Third Amendment”) dated November 12, 1992
     WHEREAS, Atrium and Daisytek entered into that certain Modification of
Lease No. 4 (the “Fourth Amendment”) dated April 26, 1993;
     WHEREAS, Atrium and Daisytek entered into that certain Modification of
Lease No. 5 (the “Fifth Amendment”) dated November 1, 1994;
     WHEREAS, Atrium and Daisytek entered into that certain Sixth Modification
to Lease Agreement (the “Sixth Amendment”) dated November 30, 1995, pursuant to
which, among other things, Daisytek leased from Atrium and Atrium leased to
Daisytek, a certain 13,056 rentable square foot space on the 1st floor of the
Building is herein referred to as the (“First Floor Premises”), which 13,056
rentable square foot space is more particularly described on the Exhibit B of
the Sixth Amendment;
     WHEREAS, Atrium and Daisytek entered into that certain Seventh Modification
to Lease Agreement (the “Seventh Amendment”) dated July 31, 1996;
     WHEREAS, Atrium and Daisytek entered into that certain Eighth Amendment to
Lease (the “Eighth Amendment”) dated effective as of February 20, 1998;
     WHEREAS, Atrium sold the Building to AGBRI Atrium, L.P., and assigned all
of its rights under the Lease Agreement;
     WHEREAS, Daisytek assigned its rights under Lease to Tenant pursuant to
that certain Assignment of Lease dated February 1, 2000, and, in connection
therewith, AGBRI Atrium, L.P., Tenant and Daisytek entered into that certain
Consent Assignment which was attached to such Assignment.
     WHEREAS, AGBRI Atrium, L.P. and Tenant entered into that certain Ninth
Amendment to Lease (the “Ninth Amendment”) dated effectively November 13, 2001
(the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment and the Ninth

 



--------------------------------------------------------------------------------



 



Amendment are herein collectively called the “Amendments” and the Original
Lease, as amended by the Amendments, is herein called the (“Lease”);
     WHEREAS, Plano Atrium, LLC (“Landlord”) has purchased Building from AGBRI
Atrium, L.P.;
     WHEREAS, the lease currently covers approximately 66,239 rentable square
feet of space (the “Current Premises”);
     WHEREAS, Landlord and Tenant desire to modify the terms and provisions of
the Lease as set forth herein;
     NOW, THEREFORE, for and in consideration of the mutual terms and conditions
set forth herein and for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:
     1. Defined Terms. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to those terms in the Lease.
     2. Extension of the Term of the Lease. Beginning March 16, 2007 (the “2007
Renewal Term Commencement Date”) the term of the Lease is hereby extended until,
and the Lease is hereby renewed through March 31, 2012 (such date of expiration
is herein referred to as the “2007 Renewal Term Expiration Date”). As used in
the Lease and all exhibits attached thereto, the phrase “the term of this Lease”
and the term “Lease Term” shall mean the period beginning December 16, 1991 and
ending on the 2007 Renewal Term Expiration Date unless sooner terminated in
accordance with the Lease or this Amendment.
     3. Current Premises. The “Current Premises” contains approximately 66,239
rentable square feet located in the following: the First Floor Premises, located
in Suite 125 and containing approximately 13,056 rentable square feet; the
“Fifth Floor Premises” located in Suite 500 and containing approximately 52,363
rentable square feet; and the Storage Space, located in the basement level and
containing approximately 820 rentable square feet.
     4. Give-Back Premises. Tenant intends to give-back to Landlord the First
Floor Premises containing approximately 13,056 rentable square feet, (the
“Give-Back Premises”) depicted in Exhibit A-1 attached hereto. The “Give-Back
Premises Termination Date” shall mean the same date as the Expansion Premises
Commencement Date (defined below in Paragraph 5). Tenant’s obligation to
continue to pay future Base Rent for the Give-Back Premises shall terminate on
the Give-Back Premises Termination Date. Tenant agrees to vacate the Give-Back
Premises within seven days following the Give-Back Premises Termination Date.
     5. Expansion Premises. The term “Expansion Premises” shall mean
approximately 20,208 rentable square foot space located in Suite 450 on the
fourth floor of the Building and depicted in Exhibit A-2 attached hereto. The
term “Expansion Premises Target Commencement Date” shall mean November 1, 2006.
Landlord’s failure to Substantially Complete the Landlord Work by the Expansion
Premises Target Commencement Date shall not be a default by Landlord or
otherwise render Landlord liable for damages; however, Landlord agrees to make
commercially reasonable efforts to complete the Landlord Work by the Expansion
Premises Target Commencement Date provided this Amendment is executed by
August 15, 2006. The term “Expansion Premises Commencement Date” shall mean the
date following exactly seven days after “Substantial Completion” of improvements
as defined in Exhibit B-2. From and after the Expansion Premises Commencement
Date, references to the “Premises” in this Amendment and the Lease shall mean
approximately 73,391 rentable square feet (and shall include: the Fifth Floor
Premises, the Expansion Premises, and the Basement Space; and shall no longer
include: the Give-Back Premises).
     6. Base Rent: Tenant shall pay Landlord as Base Rent for the Premises in
lawful money of the United States of America, at PLANO ATRIUM, LLC, Dept. 6077,
Los Angeles, CA 90084-6077, or at such other place as Landlord shall designate
in writing from time to time, as follows:

2



--------------------------------------------------------------------------------



 



     (a) Fifth Floor Premises:
          (i) Prior to August 1, 2006, Tenant shall pay Base Rent for Current
Premises as required by the Lease; and
          (ii) Commencing August 1, 2006 through March 31, 2008, Tenant shall
pay $76,362.71 per month for the Fifth Floor Premises (i.e. $17.50 per rentable
square foot on an annual basis for the Fifth Floor Premises);
          (iii) Commencing April 1, 2008 through March 31, 2009, Tenant shall
pay $78,544.50 per month for the Fifth Floor Premises (i.e. $18.00 per rentable
square foot on an annual basis for the Fifth Floor Premises);
          (iv) Commencing April 1, 2009 through March 31, 2010, Tenant shall pay
$80,726.29 per month for the Fifth Floor Premises (i.e. $18.50 per rentable
square foot on an annual basis for the Fifth Floor Premises);
          (v) Commencing April 1, 2010 through March 31, 2011, Tenant shall pay
$82,908.08 per month for the Fifth Floor Premises (i.e. $19.00 per rentable
square foot on an annual basis for the Fifth Floor Premises);
          (vi) Commencing April 1, 2011 through the Renewal Term Expiration
Date, Tenant shall pay $85,089.88 per month for the Fifth Floor Premises (i.e.
$19.50 per rentable square foot on an annual basis for the Fifth Floor
Premises);
     (b) Expansion Premises:
          (i) Commencing on the Expansion Premises Commencement Date through
March 31, 2008, Tenant shall pay $29,470.00 per month for the Expansion Premises
(i.e. $17.50 per rentable square foot on an annual basis for the Expansion
Premises);
          (ii) Commencing April 1, 2008 through March 31, 2009, Tenant shall pay
$30,312.00 per month for the Expansion Premises (i.e. $18.00 per rentable square
foot on an annual basis for the Expansion Premises);
          (iii) Commencing April 1, 2009 through March 31, 2010, Tenant shall
pay $31,154.00 per month for the Expansion Premises (i.e. $18.50 per rentable
square foot on an annual basis for the Expansion Premises);
          (iv) Commencing April 1, 2010 through March 31, 2011, Tenant shall pay
$31,996.00 per month for the Expansion Premises (i.e. $19.00 per rentable square
foot on an annual basis for the Expansion Premises);
          (v) Commencing April 1, 2011 through March 31, 2012, Tenant shall pay
$32,838.00 per month for the Expansion Premises (i.e. $19.50 per rentable square
foot on an annual basis for the Expansion Premises);
     (c) Give-Back Premises:
          (i) Prior to August 1, 2006 Tenant shall pay Base Rent for Current
Premises as required by the Lease; and
          (ii) Commencing on August 1, 2006 through the Give-Back Premises
Termination Date, Tenant shall pay $19,040.00 per month for the Give- Back
Premises (i.e. $17.50 per rentable square foot on an annual basis for the
Give-Back Premises);
     (d) Storage Space:
          (i) Prior to April 1, 2007, Tenant shall pay Base Rent for Storage
Space as required by the Lease; and

3



--------------------------------------------------------------------------------



 



          (ii) Commencing on the April 1, 2007 through the 2007 Renewal Term
Expiration Date, Tenant shall pay $478.33 per month for the Storage Space (i.e.
$7.00 per rentable square foot on an annual basis for the Storage Space);
     7. Base Rental Amount Adjustments. Commencing on the 2007 Renewal Term
Commencement Date, the following base rental adjustments are herein amended.
Base Rent payable for the Premises will continue to be so adjusted, but the Base
Expense Amount shall be the actual Operating Costs paid or incurred in the
calendar year 2007.
     8. Leasehold Improvements. Various agreements of the parties to this
Amendment regarding improvements and payments to be made to the Premises are set
forth in Exhibit B-1, Exhibit B-2, Exhibit B-3, and Exhibit B-4 attached hereto.
     9. Renewal Option. Tenant shall have the renewal option rights set forth in
the Exhibit D attached hereto.
     10. Right of First Refusal Option. Tenant shall have the Right of First
Refusal as set forth in Exhibit E attached hereto.
     11. Expansion Option. Tenant shall have the expansion rights set forth in
the Exhibit F attached hereto.
     12. Brokers. Tenant represents and warrants to Landlord that it has dealt
directly with (and only with) Cushman & Wakefield (Tenant’s Broker) and Jamison
Properties, Inc. (Landlord’s Broker) in connection with this Amendment, and that
insofar as Tenant knows, no other broker negotiated or participated on its
behalf in the negotiations of this Amendment, or is entitled to any commission
in connection therewith. Tenant hereby agrees to indemnify, save and hold
Landlord and all Landlord Indemnitees harmless from and against any and all
claims or demands made upon Landlord for any commissions, fees or other
compensation by any other broker, agent or salesman acting on behalf of Tenant
in connection with this Amendment. Landlord hereby agrees to indemnify, save and
hold Tenant harmless from and against any and all claims or demands made upon
Tenant for any commissions, fees or other compensation by Landlord’s Broker or
Tenant’s Broker. The provisions of this paragraph shall survive the expiration
or any earlier termination of the Lease.
     13. Tenant Certification. By its execution of this Amendment, each party
hereby certifies that as of the date of such execution, and to the best of its
knowledge, the other party is not in default of the performance of its
obligations pursuant to the Lease. Tenant further certifies that, to the best of
its knowledge, it has no offsets, claims against Landlord or the rent payable by
Tenant under the Lease and no defenses with respect to the Lease.
     14. Continuing Effect; Gender and Number. The Lease, as amended herein, is
hereby ratified and confirmed and shall continue in full force and effect.
Singular words shall connote the plural number as well as singular and vice
versa, and the masculine shall include the feminine and the neuter.
     15. Counterparts. This Amendment may be executed in multiple counterparts
with the same effect as if all parties hereto had signed the same document. All
such counterparts shall be construed together and shall constitute one and the
same instrument.
     16. Authority. Tenant hereby warrants and represents that it has the
requisite authority and ability to enter into this Amendment and to fully
perform all obligations of Tenant hereunder. Landlord hereby warrants and
represents that it has the requisite authority and ability to enter into this
Amendment and to fully perform all obligations of Landlord hereunder.
     17. Conflicts; Incorporation by Reference. In the event of any conflict
between the terms of this Amendment and the Lease, the terms of this Amendment
shall control. All of the exhibits attached to this Amendment are by this
reference incorporated herein and made a part hereof for all purposes.
     18. Prior Agreements; Amendments. This Amendment and the Lease, including
the exhibits attached hereto, contain all of the covenants, provisions,
agreements, conditions and

4



--------------------------------------------------------------------------------



 



understandings between Landlord and Tenant concerning the Expansion Premises and
any other matter covered or mentioned herein or therein, and no prior agreement
or understanding, oral or written, express or implied, pertaining to the
Expansion Premises or any such other matter shall be effective for any purpose.
No provision of this Amendment may be amended or added to except by an agreement
in writing signed by the parties hereto or their respective successors in
interest. The parties hereto acknowledge and agree that all prior agreements,
representations, negotiations and understandings pertaining to the Expansion
Premises are deemed superseded by the execution of this Amendment to the extent
that they are not expressly incorporated herein.
     19. Tenant Not a Restricted Entity. Tenant represents and warrants that
Tenant is not, and shall not become, a person or entity with whom Landlord is
restricted from doing business with under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including, but not
limited to, those named on OFAC’s Specially Designated and Blocked Persons list)
or under any statute, executive order (including, but not limited to, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other action of any Governmental Authority and is not and shall not engage in
any dealings or transactions or be otherwise associated with such persons or
entities.
     20. Charges and Computations. Landlord and Tenant agree that each provision
of the Lease and this Amendment for determining charges, amounts and additional
rent payable by Tenant is commercially reasonable and, as to each such charge or
amount, constitutes a “method by which the charge is to be computed” for
purposes of Section 93.012 of the Texas Property Code, as enacted by House Bill
2186, 77th Legislature. ACCORDINGLY, TENANT VOLUNTARILY AND KNOWINGLY WAIVES ALL
RIGHTS AND BENEFITS, IF ANY, AVAILABLE TO TENANT UNDER SECTION 93.012 OF THE
TEXAS PROPERTY CODE, AS ENACTED BY HOUSE BILL 2186, 77TH LEGISLATURE, AS SUCH
SECTION NOW EXISTS OR AS IT MAY BE HEREAFTER AMENDED OR SUCCEEDED.
     21. Effect of Submission. This Amendment shall become effective only upon
the execution and delivery by both Landlord and Tenant.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date or dates set forth below but effective for all purposes as of the
Effective Date.

                          LANDLORD:    
 
                        PLANO ATRIUM, LLC, a Delaware         limited liability
company    
 
                        By:   PLANO ATRIUM2, LLC, a             Delaware limited
liability company, its             sole member    
 
                            By:   JAMISON PLANO ATRIUM, INC., a                
Delaware corporation, its Managing Member    
 
                   
 
          By:        
 
          Name:  
 
   
 
                   
 
          Title:        
 
                   
 
                        TENANT:    
 
                        PRIORITY FULFILLMENT SERVICES, INC., a         Delaware
corporation    
 
                   
 
      By:                              
 
      Name:                              
 
      Title:                              

6



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Give-Back Premises
(FLOOR PLAN) [d41293d4129301.gif]

7



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Expansion Premises
(FLOOR PLAN) [d41293d4129301.gif]

8



--------------------------------------------------------------------------------



 



EXHIBIT B-1
TENANT IMPROVEMENT WORK AGREEMENT
5TH FLOOR REFURBISHMENT
     PLANO ATRIUM, LLC, a Delaware limited liability company (“Landlord”), and
PRIORITY FULFILLMENT SERVICES, INC., a Delaware corporation (“Tenant”), entered
into that certain Tenth Amendment to Office Lease (the “Amendment”) dated as of
August ___, 2006, for the lease of certain space at Atrium at Collin Ridge
located in Plano County, Texas. This Exhibit B-1 (this “Exhibit”) is attached to
the Amendment. Except to the extent otherwise indicated herein, the initially
capitalized terms used in this Exhibit shall have the meanings assigned to them
in the Amendment. Landlord and Tenant mutually agree as follows:
1. Tenant shall accept the Fifth Floor Premises in its “AS-IS” condition, and
Landlord shall have no obligation to perform any work therein except as outlined
in this Exhibit (including, without limitation, demolition of any improvements
existing therein or construction of any tenant finish-work or other improvements
therein except as set forth in this Exhibit).
          Landlord shall provide Tenant with an allowance not to exceed an
amount of Three Hundred Fifty Thousand Forty-Four dollars ($350,044), the “5th
Floor Refurbishment Allowance”, as outlined below:
     (a) Fifth Floor Refurbishment Allowance. Landlord agrees to provide Tenant
an allowance not to exceed Two Hundred Forty Thousand Forty-Two Dollars
($240,042.00) (i.e. $5.00 per usable square foot) for improvements to the Fifth
Floor Premises to be performed by Tenant. This allowance will be paid by
Landlord to Tenant, from time to time, upon presentation by Tenant of invoices
reflecting the cost of refurbishment and other improvements to the Fifth Floor
Premises incurred by Tenant. Tenant shall complete such refurbishment and other
improvements to the Fifth Floor Premises within six months of the 2007 Renewal
Term Commencement Date. All such refurbishments and improvements shall be in
compliance with the applicable provisions of the Lease and all applicable
governmental laws, codes, rules and regulations. Any portion of this allowance
not used (the “Unused Allowance”) may be applied by Tenant to any Excess
incurred in connection with the Expansion Premises as provided in Exhibit B-2.
     (b) Restroom Upgrade Allowance. Landlord agrees to upgrade the Fifth Floor
Restrooms based on an allowance of Eighty Thousand Dollars ($80,000.00).
Landlord represents that such allowance is sufficient for such purpose and all
improvements shall be in compliance with all applicable governmental laws,
codes, rules and regulations including ADA/TAS. Landlord will use its best
effort to minimize disruption caused to Tenant and will work around the time of
day or night most convenient to the Tenant.
     (c) Lighting Retrofit. Landlord agrees to install at its expense, and in an
amount not to exceed Thirty Thousand Dollars ($30,000.00) improvements to
retrofit the Building Standard lighting on the Fifth Floor Premises. Landlord
agrees to install new Building Standard T-8 lamps and electronic ballasts in
Tenant’s existing Building Standard lighting fixtures. Landlord represents that
such allowance is sufficient for such purpose and all improvements shall be in
compliance with all applicable governmental laws, codes, rules and regulations.
Landlord will use its best effort to minimize disruption caused to Tenant and
will work around the time of day or night most convenient to the Tenant.
     Landlord shall use its best efforts to complete such upgrades and retrofit
as soon as reasonably feasible following the date hereof and prior to the 2007
Renewal Term Commencement Date.
2. ADDITIONAL WORK
     Except to the extent described herein, Landlord has no obligation to do or
pay for any work to the Fifth Floor Premises (or any plans or specifications
relating thereto).

9



--------------------------------------------------------------------------------



 



3. MISCELLANEOUS
     (a) The terms and provisions of this Exhibit are intended to supplement and
are specifically subject to all the terms and provisions of the Amendment and
the Lease.
     (b) This Exhibit may not be amended or modified other than by supplemental
written agreement executed by authorized representatives of the parties hereto.
Singular words shall connote the plural number as well as the singular and vice
versa, and the masculine shall include the feminine and the neuter.
     (c) The size and location of all of Tenant’s wire, cable, condenser water
piping and power conduit shall be subject to Landlord’s prior written approval
which shall not be unreasonably withheld.

10



--------------------------------------------------------------------------------



 



EXHIBIT B-2
TENANT IMPROVEMENT WORK AGREEMENT
4TH FLOOR EXPANSION
     PLANO ATRIUM, LLC, a Delaware limited liability company (“Landlord”), and
PRIORITY FULFILLMENT SERVICES, INC., a Delaware corporation (“Tenant”), entered
into that certain Tenth Amendment to Office Lease (the “Amendment”) dated as of
August ___, 2006, for the lease of certain space at Atrium at Collin Ridge
located in Plano, Texas. This Exhibit B-2 (this “Exhibit”) is attached to the
Amendment. Except to the extent otherwise indicated herein, the initially
capitalized terms used in this Exhibit shall have the meanings assigned to them
in the Amendment. Landlord and Tenant mutually agree as follows:
1. Except as set forth in this Exhibit, Tenant accepts the Expansion Premises in
its “As Is” condition on the date that this Lease is entered into.
2. In addition to the improvements listed in the following paragraphs, Landlord
agrees to provide the following improvement allowances.
     (a) Moving Allowance. Landlord agrees to provide Tenant with an allowance
(the “Moving Allowance”) in an amount not to exceed seventeen thousand dollars
($17,000.00) (i.e. $1.00 per usable square foot for the Expansion Premises) for
costs associated with moving Tenant’s furniture and personal property to the
Expansion Premises. Tenant agrees to provide Landlord with documentation of
expenses for costs incurred by Tenant for the moving expense. Landlord shall
reimburse Tenant in cash or its equivalent within 30 days of receipt of the
documentation of expenses. Any portion of the Moving Allowance not so used may,
at Tenant’s option, be applied as a credit to the next Base Rental then due or
to any Excess (as defined below).
     (b) Amortized Excess Allowance. Tenant may request an additional allowance
(the “Amortized Excess Allowance”) in an amount not to exceed eighty-four
thousand nine hundred ninety-five dollars ($84,995.00) (i.e. $5.00 per usable
square foot for the Expansion Premises). The Amortized Excess Allowance may be
used for Tenant Improvements (including changes orders or Above Standard Charges
on Expansion Premises or for additional allowance for the 5th Floor
Refurbishment), as well as for furniture, fixtures, and/or telecommunications.
Tenant and Landlord agree to promptly enter into a lease amendment whereby
Landlord agrees to bear the Amortized Excess Allowance costs to complete the
Improvements or such other foregoing uses. Tenant agrees to pay to Landlord the
Amortized Excess Allowance as an adjustment of Base Rental for the Expansion
Premises (the “Amortized Excess Payment) to Landlord as follows:
The monthly installments of Base Rent payable by Tenant to Landlord under the
Lease shall be increased by an amount sufficient to fully amortize in equal
monthly installments over the period beginning on the Expansion Premises
Commencement Date and ending on the 2007 Renewal Term Expiration Date the
balance of the Amortized Excess Allowance, plus interest thereon at a fixed rate
of ten percent (10%) per annum (the “Amortized Excess Portion”). The Amortized
Excess Portion shall be payable to Landlord beginning on the first day of the
First (1st) full month following the Expansion Premises Commencement Date and
continuing regularly monthly thereafter through and including the 2007 Renewal
Term Expiration Date.
3. Landlord agrees to “turn-key” the Improvements to the Expansion Premises
using Building Standard materials based on the Space Plan approved by Landlord
and Tenant and prepared by Interprise Design and dated August 8, 2006, a copy of
which is attached hereto as Exhibit B-3 (the “Plans”). Landlord further agrees
to provide the following improvements

  a.   One coffee bar with base cabinet including sink and over head storage
cabinets     b.   Power Connections for each work station     c.   Wall finishes
and carpet squares to match the fifth floor customer service center     d.  
Signage Costs

11



--------------------------------------------------------------------------------



 



  e.   Carpet stairwell between 4th and 5th floors.     f.   Landlord shall
provide an allowance an amount not to exceed $5,000.00 for an access card reader
to be added to the Building’s main east entrance glass door (the “Building
Access Allowance”). Such costs shall be limited to the access card reader,
magnetic locking device, and connection to the Building’s fire panel. In the
event that Tenant chooses to use the Building’s access system, Tenant may use
the allowance for the costs of purchasing the Building’s access cards from
Landlord.

     All improvements shall be in compliance with all applicable governmental
laws, codes, rules and regulations including ADA/TAS.
4. Notwithstanding anything to the contrary contained herein, so long as Tenant
does not request any changes to the Plans, as set forth above, no Excess (as
defined herein) shall be charged to or payable by Tenant in connection with the
construction of the Improvements to the Expansion Premises.
5. Landlord shall construct the tenant improvements contemplated hereby in
accordance with the Plans (collectively, the “Improvements”). The cost of the
Improvements for the purpose of billing shall equal the cost of planning,
designing and constructing such Improvements (including any contractor’s fee and
Landlord’s cost of supervision and coordination of the work in an amount equal
to three percent (3%) of the actual cost to Landlord of the construction). All
Improvements will be constructed with Building Standard materials with the
exception of Improvements noted in Section 3 above. Any above standard
improvements shall be considered Excess (defined below).
6. All costs and expenses incurred in the design and construction of the
Improvements shall be borne by Landlord; provided, however, that any costs and
expenses (the “Excess”) incurred as a result of changes to the Plans requested
by Tenant, change orders requested by Tenant, and/or Above Standard Improvements
requested by Tenant (collectively, a “Tenant Change”) shall be paid by Tenant,
and shall be payable, at Tenant’s option, as follows: (a) (i) Tenant shall pay,
within ten (10) days from delivery of Landlord’s invoice to Tenant therefor, to
Landlord prior to the commencement of construction of the Tenant Change, an
amount equal to one hundred percent (100%) of such Excess (as then estimated by
Landlord), or (ii) Tenant may utilize the Amortized Excess Allowance or Unused
Allowance (as defined above). Any costsExcess that exceed the Amortized Excess
Allowance or Unused Allowance shall be paid by Tenant as outlined above; and
(b) As soon as the final accounting is prepared and submitted to Tenant, and
following the completion of all “punch list” items Tenant shall pay to Landlord,
within twenty (20) days from delivery of Landlord’s invoice to Tenant therefor,
the entire unpaid balance, if any, of the actual Excess based on the final costs
to Landlord and failure to make any such payments when due shall constitute an
event of default under the Lease, entitling Landlord to all of its remedies
thereunder as well as all remedies otherwise available to Landlord.
7. If Tenant requests any changes in the Plans, Tenant shall present Landlord
with revised drawings and specifications for Landlord’s approval, which approval
will not be unreasonably withheld (but may be withheld if Landlord believes that
any changes could substantially delay the construction of the Improvements). If
Landlord approves such changes, Landlord shall incorporate such changes in the
Improvements following Landlord’s receipt of a change order therefor executed by
Tenant.
8. Landlord hereby agrees that to the extent it acts as contractor hereunder,
Landlord will commence or cause the commencement of the construction of the
Improvements as promptly as is reasonably possible and will proceed with due
diligence to perform or cause such work to be performed in a good and
workmanlike manner. Landlord warrants to Tenant that all materials and equipment
furnished in constructing the portion of the Improvements constructed by
Landlord will be of good quality, free from faults and defects; provided,
however, that Tenant’s sole remedy for breach of such warranty shall be that
Landlord, for a period of twelve (12) months after substantial completion of
such work, at its sole cost and expense, will make all necessary repairs,
replacements, and corrections of any nature or description as may become
necessary by reason of faulty construction, labor or materials in the portion of
the Improvements constructed by Landlord.

12



--------------------------------------------------------------------------------



 



9. For the purposes of this Exhibit, the term “Substantial Completion” of the
Improvements shall mean the completion of such Improvements in accordance with
the Plans in all material respects excepting only minor “punch list” finish and
touch-up work which does not interfere with the occupancy of the Leased Premises
by Tenant, and the issuance of a certificate of occupancy and all other
municipal permits necessary for Tenant to lawfully occupy and use the Expansion
Premises under the Lease. Tenant shall submit a “punch list” to Landlord
promptly following Substantial Completion of the Expansion Premises, and all
such “punch list” items will be completed by Landlord within thirty (30) days of
its receipt of such list.
10. Landlord agrees to allow Tenant or its representative to provide a list of
approved general contractors that Landlord may consider. Final selection of
these trades shall be at Landlord’s sole discretion.
11. Unless otherwise specified, the Expansion Premises are to be painted and
carpeted using Building Standard colors and finish materials. The Building
Standard Grid consists of 2’ x 4’ ceiling tiles. Landlord shall provide ceiling
grid in good condition and will replace any damaged or stained. tiles. All
ceiling tiles should be clean, uniform, and free of cracks, its, or bending
(warping). Parabolic light fixtures shall be installed and wired per the Plans,
including air return and supply capability. Fixtures shall include new T8 lamps
and electronic ballasts. Refer to I.E.S. Lighting Handbook for specific light
levels -1/60 square feet.
12. Building sprinkler system shall be installed in accordance with the Plans
(allow one sprinkler head per 150-170 RSF as specified in Tenant’s drawings).
Landlord warrants that the Expansion Premises sprinkler system currently meets
required building codes. Any pre-existing damaged or missing components shall be
replaced at Landlord’s cost. Costs resulting from the modifications to the
Expansion Premises for the addition or relocation of sprinkler system components
shall be part of the Improvements.
13. Landlord shall provide Building Standard HVAC services. Landlord warrants
that the Expansion Premises HVAC mechanical system currently meets Building
Standard requirements. Costs resulting upon the modifications of the Expansion
Premises for the addition or relocation of HVAC system components shall be part
of the Improvements. The HVAC system shall be tested, adjusted, and balanced to
Tenant’s requirements by a NEBB certified balancing firm.
14. Building fire alarm, enunciators, fire extinguishers, smoke detectors, exit
fights and ADA complying strobes shall be installed per code and occupancy
requirements. Landlord warrants that the Expansion Premises fire safety system
currently meets required building codes. Any pre-existing damaged or missing
components shall be replaced at Landlord’s cost. Costs resulting from the
modifications to the Expansion Premises for the addition or relocation of fire
safety components shall be part of the Improvements.
15. Electrical distribution shall be modified in accordance with the Plans.
Tenant requires 8 watts per square foot capacity (demand) (separate from base
building HVAC systems) and lighting for the Expansion Premises. Landlord
warrants that the Expansion Premises electrical system currently meets Building
Standard requirements. Costs resulting from the modifications to the Expansion
Premises for the addition or relocation of electrical outlets or components
shall be part of the Improvements.
16. All baffling and sound insulation/isolation requirements installed for base
building mechanical equipment will be provided and installed by Landlord to meet
minimum requirements.
17. Building standard window covering shall be installed as a part of the
Improvements.
18. Landlord shall, at Landlord’s expense, level and smooth all floors within
the Expansion Premises with no more than 1/4 inch level variance in any 10 foot
radius and with no more than overall one (1) inch leveling variance between any
two locations on any one floor of the Expansion Premises. The specifications for
any materials used in such leveling shall be reasonably acceptable to Tenant.
19. All building columns and the core wall drywalled, taped and bedded.

13



--------------------------------------------------------------------------------



 



20. Any wall surface beneath or above exterior windows to be furred, drywalled,
taped and bedded and insulated.
21. Landlord represents that the Expansion Premises and related common areas
will conform with all applicable regulatory codes including ADA/TAS. Such areas
shall include but not be limited to restrooms, path of travel through the
building, garages, elevator cabs, lobbies, and site work etc. In addition, all
building safety and regulatory inspections are the responsibility of the
Landlord and all records should be made available for review by Tenant.
22. Cabling rooms and cable risers shall be available for installation of
telephones and computer network. Landlord, with its reasonable approval, shall
provide building cable entrance, facilities and vertical risers of sufficient
quantities to support Tenant’s internally operated telephone and data
communications system.
23. Landlord is responsible for the cost of removing any and all abandoned
communications cable from the building’s riser system (vertical pathways)
serving the Expansion Premises and above the ceiling grid (horizontal pathways)
in the Expansion Premises. Abandoned communications cable shall be defined as
all communications cabling (copper or fiber) that is not terminated at both ends
on a connector or other equipment and not identified “For Future Use” with a
tag.
24. Landlord shall comply with ASHRE 6289 which addresses building air change
requirements.
25. Tenant shall have the right to install secured conduit(s) in the riser space
for its exclusive use upon written approval. of Landlord. Access to this riser
space shall be free and shall be reasonably accessible during the Lease term and
all extensions thereof.
26. Upon termination or expiration of the Lease term, and any renewal thereof,
Tenant shall return the Expansion Premises in accordance with the provisions of
the Lease, but shall have no obligation to remove the Improvements or otherwise
restore the Expansion Premises.
27. COMMENCEMENT OF RENT
     Tenant’s obligation to pay Base Rent for the Expansion Premises shall not
commence until the Expansion Premises Commencement Date; provided, however, that
if the Substantial Completion of Improvements is delayed as a result of any one
or more of the following (each referred to as a “Tenant Delay”):
     (a) Tenant’s request for materials, finishes and installations which
require unusual lead time to order or unusual time to install; or
     (b) Tenant’s changes in the Improvements or in the Plans relating thereto
(notwithstanding Landlord’s approval of any such changes); or
     (c) If the performance of any material portion of the Improvements depends
on the prior or simultaneous performance of work by Tenant or any of Tenant’s
contractors, any delay by Tenant or Tenant’s contractors in the completion of
such work;
then and in any such event, Tenant’s obligation to commence the payment of Base
Rent for the Expansion Premises on the date provided for in the Amendment shall
not be affected or deferred on account of such delay.
28. ACCESS BY TENANT PRIOR TO COMMENCEMENT OF TERM
     If Tenant should desire to enter the Expansion Premises or authorize its
employees, architects, space planners, consultants, contractors, engineers,
suppliers and other representatives, as applicable, to do so prior to the
Expansion Premises Commencement Date to (i) perform approved work not requested
of Landlord, (ii) assist in the preparation of the Plans and/or to monitor the
progress of the construction of the Improvements and/or (iii) install

14



--------------------------------------------------------------------------------



 



furniture, fixtures, equipment, telecommunications equipment or other equipment,
Landlord shall permit such entry if: (1) Tenant shall use only such contractors
which Landlord shall approve in its reasonable discretion and Landlord shall
have approved the plans for such approved work to be utilized by Tenant, which
approval will not be unreasonably withheld; (2) Tenant, its employees,
architects, consultants, contractors, workmen, mechanics, engineers, space
planners or such others as may enter the Premises (collectively, “Tenant’s
Contractors”), work in harmony with and do not in any way disturb or interfere
with Landlord’s Space Planner, architects, engineers, contractors, workmen,
mechanics or other agents or independent contractors in the performance of their
work (collectively, “Landlord’s Contractors”), it being understood and agreed
that if entry of Tenant or Tenant’s Contractors would cause, has caused or is
causing a material disturbance to Landlord or Landlord’s Contractors, then
Landlord may, with notice, refuse admittance to Tenant or Tenant’s Contractors
causing such disturbance; (3) Tenant, Tenant’s Contractors and other agents
shall provide Landlord with sufficient evidence that each is covered under such
workers’ compensation, employer’s liability, commercial general liability and
property damage insurance as Landlord may reasonably request for its protection
and the protection of its agents and mortgagees; (4) such work shall be
constructed/performed in accordance with the Lease; and (5) Tenant shall not
then be in default of any of its obligations under the Lease and/or the
Amendment. Tenant shall give Landlord’s project manager reasonable advance
notice of any entry permitted by this Exhibit and Landlord shall have the right
to require that a representative and/or agent of Landlord accompany the person
or persons so entering the Expansion Premises. Landlord shall not be liable for
any injury, loss or damage to any of Tenant’s installations or decorations made
prior to the on Expansion Premises Commencement Date and not installed by
Landlord. Tenant shall protect, defend, indemnify and hold harmless Landlord and
all Landlord Indemnitees exempt and harmless from and against any and all Claims
arising out of or in connection with work performed in any portion of the
Expansion Premises by or on behalf of Tenant (but excluding work performed by
Landlord or Landlord’s Contractors) or otherwise arising out of or connected
with the activities of Tenant or its agents, servants, officers, employees,
contractors, suppliers or workmen in or about any portion of the Expansion
Premises, the Building and/or the Complex, SPECIFICALLY INCLUDING, WITHOUT
LIMITATION, SUCH LIABILITIES, COSTS, DAMAGES, FEES AND EXPENSES ARISING OUT OF
OR CONNECTED WITH THE NEGLIGENCE OF LANDLORD OR ANY LANDLORD INDEMNITEES, but
excluding any such liabilities, costs, damages, fees and expenses caused by or
resulting from the sole or gross negligence or willful misconduct of Landlord or
any Landlord Indemnitees. Landlord is not responsible for the function and
maintenance of the improvements, equipment, cabinets or fixtures not installed
by Landlord, except as otherwise provided herein. Such entry by Tenant and
Tenant’s Contractors pursuant to this Exhibit shall be deemed to be under all of
the terms, covenants, provisions and conditions of the Lease and the Amendment
except the covenant to pay Rent.
29. MISCELLANEOUS
     (a) The terms and provisions of this Exhibit are intended to supplement and
are specifically subject to all the terms and provisions of the Lease.
     (b) This Exhibit may not be amended or modified other than by supplemental
written agreement executed by authorized representatives of the parties hereto.
Singular words shall connote the plural number as well as the singular and vice
versa, and the masculine shall include the feminine and the neuter.
     (c) If any re-drawing or re-drafting of the Plans is necessitated by any
requested changes thereto by Tenant (all of which shall be subject to Landlord’s
approval), the expense of any such re-drawing or re-drafting will be charged to
Tenant.
     (d) The Excess and any other sums payable by Tenant to Landlord under this
Exhibit shall constitute rent due under the Lease. In no event shall any
termination of the Lease by Landlord relieve Tenant of Tenant’s obligation to
pay Landlord the Excess or any other sums payable by Tenant under this Exhibit.

15



--------------------------------------------------------------------------------



 



EXHIBIT B-3
Expansion Premises Space Plan

16



--------------------------------------------------------------------------------



 



EXHIBIT B-4
BUILDING IMPROVEMENTS
     PLANO ATRIUM, LLC, a Delaware limited liability company (“Landlord”), and
PRIORITY FULFILLMENT SERVICES, INC., a Delaware corporation (“Tenant”), entered
into that certain Tenth Amendment to Office Lease (the “Amendment”) dated as of
August ___, 2006, for the lease of certain space at Atrium at Collin Ridge
located in Plano, Texas. This Exhibit B-4 (this “Exhibit”) is attached to the
Amendment. Except to the extent otherwise indicated herein, the initially
capitalized terms used in this Exhibit shall have the meanings assigned to them
in the Amendment. Landlord and Tenant mutually agree as follows:
JANITORIAL:
Landlord shall establish and maintain a plan to improve the standards in the
Building that will provide a first class business environment. In particular,
Landlord agrees:

  •   to sweep architectural beams :tree of dust and debris on a quarterly
basis. All Atrium balconies shall be kept clean of trash or furniture. The
balconies shall be cleaned on a weekly basis.     •   to use its reasonable
efforts to remove unsightly storage of boxes in other tenant spaces visible
through the atrium windows by inspecting weekly for unsightly boxes visible from
the atrium and ordering its removal or the closing of blinds.     •   to repaint
any visible water stains on the Atrium ceiling.     •   to maintain proper care
of the water fountain so as to prevent algae growth in the water and on the
water fountain walls and re-paint the water fountain (estimated at $2,000) and
clean the fountain on a weekly basis.

ELEVATOR SERVICE:
Landlord will use its best effort to improve elevator downtime. Landlord
represents that a new contract has been negotiated which includes faster
response times on repairs and increased amount of preventative maintenance to
the elevators. In addition, Landlord is installing infrared sensors on all
elevator doors to improve safety. (The cost of the upgrade is estimated at
$6,000)
BUILDING LOBBY:
Landlord agrees to furnish building lobby with new furniture. Landlord will
spend up to $7,000.
SECURITY/LIFE SAFETY:
Landlord agrees to install a video surveillance system at the Building to
monitor entrances and parking areas. Landlord agrees to spend up to $8,000 on
surveillance system. In addition, Landlord will re-evaluate security procedures
and patrols to deter automobile burglaries.

17



--------------------------------------------------------------------------------



 



EXHIBIT C
     PLANO ATRIUM, LLC, a Delaware limited liability company (“Landlord”), and
PRIORITY FULFILLMENT SERVICES, INC. (“Tenant”), entered into that certain Tenth
Amendment to Office Lease (the “Amendment”) dated as of August ___, 2006, for
the lease of certain space at Atrium at Collin Ridge located in Plano, Texas.
This Exhibit C (this “Exhibit”) is attached to the Amendment. Except to the
extent otherwise indicated herein, the initially capitalized terms used in this
Exhibit shall have the meanings assigned to them in the Amendment. Landlord and
Tenant mutually agree as follows:
W I T N E S S E T H

  1.   The Expansion Premises have been delivered to, and accepted by, Tenant.  
  2.   Substantial Completion of the Expansion Premises is                     ,
2006 and the Expansion Premises Commencement Date is                     , 2006.
    3.   The Expansion Premises consists of 20,208 rentable square feet of floor
area in the Building.     4.   Base Rent is to calculated, determined and paid
in the amounts and on the dates provided in Paragraph 6 of the Amendment.

     IN WITNESS WHEROF, this instrument has been duly executed by Landlord and
Tenant as of the date first written above.

                          LANDLORD:    
 
                        PLANO ATRIUM, LLC, a Delaware         limited liability
company    
 
                        By:   PLANO ATRIUM2, LLC, a             Delaware limited
liability company, its             sole member    
 
                            By:   JAMISON PLANO ATRIUM, INC., a                
Delaware corporation, its Managing Member    
 
                   
 
          By:        
 
          Name:  
 
   
 
                   
 
          Title:        
 
                   
 
                        TENANT:    
 
                        PRIORITY FULFILLMENT SERVICES, INC., a         Delaware
corporation    
 
                   
 
      By:                              
 
      Name:                              
 
      Title:                              

 



--------------------------------------------------------------------------------



 



EXHIBIT D
RENEWAL OPTION
     PLANO ATRIUM, LLC, a Delaware limited liability company (“Landlord”), and
PRIORITY FULFILLMENT SERVICES, INC. (“Tenant”), entered into that certain Tenth
Amendment to Office Lease (the “Amendment”) dated as of August ___, 2006, for
the lease of certain space at Atrium at Collin Ridge located in Plano County,
Texas. This Exhibit D (this “Exhibit”) is attached to the Amendment. Except to
the extent otherwise indicated herein, the initially capitalized terms used in
this Exhibit shall have the meanings assigned to them in the Amendment. Landlord
and Tenant mutually agree as follows:
     1. Tenant shall have the right to renew and extend the Lease Term with
respect to the Premises then subject to the Lease for the Extension Term (as
hereinafter defined) upon and subject to the following terms and conditions.
     2. Tenant shall have two (2) options (the “Renewal Option”) to extend the
Lease Term beyond the 2007 Renewal Term Expiration Date (such date and the last
day of each Extension Term, if any, being herein referred to as a “Scheduled
Expiration Date”) for a period (the “Extension Term”) of five (5) years,
commencing upon the then-current Scheduled Expiration Date upon the same terms
and conditions previously applicable, except for the grant of the exercised
Renewal Option and the amount of Base Rental payable under the Lease (which
amount shall be determined as set forth below). Not earlier than twelve
(12) months or later than nine (9) months prior to the expiration of the 2007
Renewal Term, Tenant shall have the right to deliver to Landlord written notice
(a “Notice of Intent to Renew”) of Tenant’s intent to extend the 2007 Renewal
Term on the terms and conditions set forth herein. In such event, Landlord
shall, within ninety (90) days after its receipt of a Notice of Intent to Renew,
notify Tenant in writing of the Fair Market Value Rate (as defined in
Paragraph 5 below) as determined by Landlord for Premises during the Extension
Term (such determination is herein referred to as the (“Landlord’s Assessment”).
Landlord’s Assessment shall reflect the fact that Landlord will provide to
Tenant in connection with Tenant’s exercise of the Renewal Option a
refurbishment allowance (the “Refurbishment Allowance”) in an amount equal to
$7.00 per usable square foot of space then comprising the Premises. Tenant shall
have the right, within fifteen (15) days after its receipt of written notice of
the Landlord’s Assessment, to either (i) accept in writing such Landlord’s
Assessment and exercise the Renewal Option (the “Notice of Exercise”), or
(ii) reject such Landlord’s Assessment but nevertheless elect to exercise the
applicable Renewal Option by, in either instance, delivering written notice
thereof to Landlord within such fifteen (15) day period; provided, however, that
the Renewal Option may be validly exercised only if no uncured Tenant default
exists as of the date of exercise. If Tenant timely delivers to Landlord written
notice that Tenant is exercising the Renewal Option but that Tenant does not
accept Landlord’s Assessment (“Tenant’s Objection Notice”), the Fair Market
Value Rate shall be determined as provided in Paragraph 6 below. Tenant’s
Objection Notice must identify Tenant’s determination of the Fair Market Value
Rate (“Tenant’s Assessment”) to trigger the appraisal process set forth in
Paragraph 6 below.
     3. If Tenant does not either timely (i) accept Landlord’s Assessment, or
(ii) deliver to Landlord Tenant’s Objection Notice, Tenant will be deemed to
have elected to not exercise the Renewal Option. In no event shall Landlord have
any obligation to provide Tenant with the Refurbishment Allowance in the event
Tenant elects not to exercise of the renewal option or is deemed to have elected
not to exercise the Renewal Option. The Extension Term shall commence
immediately upon the expiration of the 2007 Renewal Term, and upon Tenant’s
exercise of the renewal option set forth in this Exhibit, the date of expiration
of the 2007 Renewal Term shall automatically become the last day of the
Extension Term.
     4. The exercise by Tenant of the Renewal Option must be made, if at all, by
written notice, (i.e., the Notice of Exercise or Tenant’s Objection Notice, as
applicable) executed by Tenant and delivered to Landlord within the fifteen
(15) day period set forth in preceding paragraph. Once Tenant shall exercise the
Renewal Option, Tenant may not thereafter revoke such exercise. Tenant’s
failure, for any reason whatsoever, to exercise the Renewal Option in

 



--------------------------------------------------------------------------------



 



strict accordance with the provisions of this Exhibit shall conclusively be
deemed a waiver of the same.
     5. Base Rental for the Extension Term shall be equal to 100% of either
(y) the product of the Landlord’s Assessment received by Tenant prior to
Tenant’s exercise of the Renewal Option multiplied by the number of rentable
square feet of space then comprising the Premises if Tenant has accepted such
Landlord’s Assessment, or (z) if Tenant has timely delivered to Landlord
Tenant’s Objection Notice in which Tenant’s Assessments has been identified, the
product of the Fair Market Value Rate determined as provided in Paragraph 6
below multiplied by the number of rentable square feet of space comprising the
Premises. As used herein, the term “Fair Market Value Rate” shall mean the base
rent payable during the applicable lease period to a willing landlord by a
willing tenant (neither having a compulsion to lease and Landlord having
sufficient time to locate a replacement tenant), for the lease of non-sublease,
non equity and renewal space in an office building comparable in quality to the
Building, which space is of like size to the Premises, of like and comparable
quality to the Premises, and which comparable office building is located in the
Richardson/ Plano Telecom Corridor (as hereinafter defined), taking into
consideration the terms of the Lease (including, without limitation, the
available parking being make available to Tenant) and, as applicable, the
following: (1) the location and floor level within the Building; (2) the
condition of the existing improvements in the Premises and the premises covered
by such renewed leases; (3) parking charges or the inclusion of the same in
rental; (4) the extent of services to be provided by Landlord to Tenant and such
renewal tenants; (5) the base year or dollar amount, if any, for escalation
purposes; (6) credit rating and financial condition and stature of such renewal
tenants as of the date of the exercise of the applicable lease renewal, and the
credit rating and financial condition and stature of Tenant as of the date of
the Landlord’s Assessment; (7) the length of the lease renewal; (8) whether any
broker’s commission is payable; (9) the date on which the Extension Term will
commence; and (10) any other appropriate term or condition. Notwithstanding and
foregoing, in calculating the Fair Market Value Rate, no consideration shall be
given to (i) any period of rental abatement, if any, granted to tenants in
comparable property, and (ii) any portion of leasehold improvement allowances in
excess of the Refurbishment Allowance. As used herein, the term
“Richardson/Plano Telecom Corridor” shall mean the area located within portions
of the Cities of Richardson and Plano, Texas generally recognized by real estate
professionals as the “Telecom Corridor”.
     6. If Tenant timely delivers to Landlord Tenant’s Objection Notice in which
Tenant’s Assessment has been identified, Landlord shall have the right to accept
Tenant’s Assessment, by giving Tenant written notice thereof within ten
(10) business days after Landlord’s receipt of Tenant’s Objection Notice. If
Landlord chooses not to accept Tenant’s Assessment, then Landlord and Tenant
shall, within fifteen (15) days after the expiration of such ten (10) business
day period, jointly appoint an independent real estate broker or other person
with at least ten (10) years’ commercial real estate experience in Dallas, Texas
(an “Appraiser”) to determine the Fair Market Value Rate. If the parties as
unable to agree upon an Appraiser within such fifteen (15) day period, either
party may request that the Dallas office of the American Arbitration Association
designate within ten (10) days of such request, a broker with at least ten
(10) years’ commercial real estate experience in Dallas, Texas to be the
Appraiser for the purposes of this subparagraph; provided, however in no event
shall such designated Appraiser be employed, or have been employed, by either
Landlord or Tenant or their respective affiliates; and provided further,
however, that such broker must also have experience with lease transactions in
the Richardson/ Plano Telecom Corridor. Such designation shall be binding on
Landlord and Tenant. Within ten (10) business days after the selection of an
Appraiser, each of Landlord and Tenant shall submit to the Appraiser such
party’s assessment of the Fair Market Value Rate (revised, if applicable, from
any earlier assessment), together with such supporting data used to make such
assessment (each such assessment is herein referred to as an “Assessment”).
Within fifteen (15) days after the Appraiser’s receipt Landlord’s and Tenant’s
respective Assessments of the Fair Market Value Rate and the aforementioned
supporting data, the Appraiser shall determine his or her assessment of the Fair
Market Value Rate for the Extension Term and shall provide Landlord and Tenant
with written notice thereof together with such supporting data used to make such
assessment). The Fair Market Value Rate for the Extension Term shall be the
Assessment of either Landlord or Tenant which is closest to the Appraiser’s
assessment of the Fair Market Value Rate; provided, however, if either Landlord
or Tenant fails within such ten (10) business day period to supply the Appraiser
with such party’s assessment of the Fair Market Value Rate and/or the applicable
supporting data, then the Fair

 



--------------------------------------------------------------------------------



 



Market Value Rate for the Extension Term shall be the Fair Market Value Rate
submitted to the Appraiser by the party that has submitted to the Appraiser its
assessment of the Fair Market Value Rate and the applicable supporting data. The
entire cost for the Appraiser’s services shall be borne equally by Landlord and
Tenant.
     7. Except as set forth in this Exhibit, the leasing of the Premises for the
Extension Term shall be upon the same terms and conditions as are applicable for
the Premises under the Lease for the term thereof as extended by the Amendment,
and shall be upon and subject to all of the provisions of the Lease and the
Amendment. Additionally, the Refurbishment Allowance will paid to Tenant in the
same manner as the refurbishment allowances described in the third paragraph of
the Rider No. 102 attached to the Lease and will only be used for the same work
described in such paragraph. Any portion of the Refurbishment Allowance not used
by Tenant on or before the twelfth (12th) full calendar month of the Extension
Term will be forfeited by Tenant and Landlord shall have no further obligation
to disburse the same to Tenant notwithstanding anything to the contrary
contained in this exhibit.
     8. Once Fair Market Value Rate for the Extension Term has been established
following a valid exercise by Tenant of the Renewal Option, Landlord and Tenant
will, within fifteen (15) days thereafter, enter into an amendment (the “Lease
Amendment”) to the Lease reflecting (i) the extension of the 2007 Renewal Term,
(ii) any change in Base Rental payable by Tenant as provided by this Exhibit,
(iii) any change in the Base Year operation expenses, and (iv) such other
amendments to the Lease as are necessary. Notwithstanding Landlord’s and
Tenant’s obligation to execute and deliver the Lease Amendment within the time
period provided above, Tenant’s leasing of the Premises during the Extension
Term is not conditioned on any such execution and delivery as the Lease
Amendment is being executed merely to memorialize the terms and conditions of
Tenant’s leasing of the Premises during the Extension Term pursuant to this
Exhibit after Landlord’s receipt of the Notice of Exercise or Tenant’s Objection
Notice, as applicable.
     9. Tenant’s rights under this Exhibit shall terminate following the
occurrence of any of the following events: (a) Tenant’s right to possess all or
any of the Premises is terminated; (b) Tenant assigns any of its interest in the
Lease or sublets any portion of the Premises located on the 5th floor of the
Building; and/or (c) any termination of the Lease.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
RIGHT OF FIRST REFUSAL
     PLANO ATRIUM, LLC, a Delaware limited liability company (“Landlord”), and
PRIORITY FULFILLMENT SERVICES, INC. (“Tenant”), entered into that certain Tenth
Amendment to Office Lease (the “Amendment”) dated as of August ___, 2006, for
the lease of certain space at Atrium at Collin Ridge located in Plano, Texas.
This Exhibit E (this “Exhibit”) is attached to the Amendment. Except to the
extent otherwise indicated herein, the initially capitalized terms used in this
Exhibit shall have the meanings assigned to them in the Amendment. Landlord and
Tenant mutually agree as follows:
1. Provided no Major Default has occurred and is continuing, Landlord shall,
during the term of the Lease and prior to leasing the ROFR Space (as hereinafter
defined), provide Tenant with the first refusal rights (the “ROFR Option”) as
set forth below. As used herein, the term “ROFR Space” shall mean any of the
following: (a) any space located on the Fourth Floor of the Building and (b) any
space of at least 7,000 rentable square feet in the Building Tenant shall have
an ongoing ROFR Option subject to Existing Rights of Other Tenants (as defined
in Paragraph 6 of this Exhibit), unless the applicable Existing Rights of
Tenants have been waived or deemed waived by the party owning such rights or
such rights have not been exercised in a timely manner and are no longer in
effect with respect to the applicable ROFR Space.
2. Landlord shall, prior to leasing all or any portion of the ROFR Space,
deliver to Tenant a written statement (the “ROFR Statement”) which shall reflect
Landlord’s and the prospective tenant’s non-binding agreement with respect to
rent, term, finish allowances and other tenant inducements, and other matters
related to the leasing of the applicable portion(s) of the ROFR Space (the
“Offered Space”). Tenant shall have five (5) business days after its receipt of
an ROFR Statement within which to notify Landlord in writing that it will
exercise its ROFR Option and lease the Offered Space either, at Tenant’s option
(i) upon the same rent, term, finish allowances, and other tenant inducements,
if any, contained in the ROFR Statement or (ii) if the date of the ROFR
Statement is prior to September 1, 2008, upon the terms set forth in Exhibit F.
Failure by Tenant to notify Landlord within such five (5) business day period
shall be deemed an election by Tenant not to exercise its ROFR Option as to the
Offered Space and Landlord shall have the right to lease such space to the
prospective tenant upon substantially the same terms and conditions contained in
the applicable ROFR Statement. If Landlord does not lease the Offered Space to
such prospective tenant, upon such terms within 180 days of Tenant’s election
(or deemed election) not to exercise its ROFR Option as to such Offered Space,
Tenant’s ROFR Option for such Offered Space shall be reinstated. Tenant agrees
that if it exercises its ROFR Option for any Offered Space, it must lease all of
the Offered Space described in the applicable ROFR Statement.
3. Within fifteen (15) business days after the date of Landlord’s receipt of
Tenant’s written notice that it will lease the Offered Space described in the
applicable ROFR Statement, Landlord and Tenant will enter into an amendment to
the Lease reflecting (i) the addition of such Offered Space to the Premises,
(ii) the Base Rent payable under the Lease as provided by this Exhibit,
(iii) Tenant’s proportionate share of the Building, and (iv) such other
amendments to the Lease as are necessary due to the addition of such Offered
Space to the Premises.
4. Tenant’s rights under this Exhibit shall terminate following the occurrence
of the following events: (1) a termination of Tenant’s right to possess all or
any portion of the Premises following the occurrence of an Event of Default;
(2) assignment of the Lease to a third party; (3) Tenant subleases more than
twenty-five percent (25%) of the Premises; and/or (4) the expiration or earlier
termination of the Lease.
5. Tenant’s rights of first refusal under this Exhibit with respect to ROFR
Space are subject to all rights of first refusal, rights of first opportunity,
renewal rights, expansion options and any other rights of current tenants which
exist as of the date hereof with respect to all or any portion of the ROFR Space
(all of the foregoing rights and/or options are herein collectively called the
“Existing Rights of Tenants”). Landlord’s obligation to lease to Tenant all or
any portion of the ROFR Space is contingent upon none of the Existing Rights of
Tenants applicable to such ROFR Space being exercised either before or after
Tenant’s receipt of a ROFR Statement.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
EXPANSION OPTION
     PLANO ATRIUM, LLC, a Delaware limited liability company (“Landlord”), and
PRIORITY FULFILLMENT SERVICES, INC. (“Tenant”), entered into that certain Tenth
Amendment to Office Lease (the “Amendment”) dated as of August ___, 2006, for
the lease of certain space at Atrium at Collin Ridge located in Plano, Texas.
This Exhibit F (this “Exhibit”) is attached to the Amendment. Except to the
extent otherwise indicated herein, the initially capitalized terms used in this
Exhibit shall have the meanings assigned to them in the Amendment. Landlord and
Tenant mutually agree as follows:
1. Provided no Major Default has occurred and is continuing, Tenant shall have
during the term of the Lease the following ongoing expansion rights (the
“Expansion Option”) as set forth below. As used herein, the term “Available
Space” shall mean (a) any space located on the Fourth Floor of the Building and
(b) any space of at least 7,000 rentable square feet in the Building, subject,
however, to Other Building Tenants’ Rights (defined below) unless the applicable
Existing Rights of Tenants have been waived or deemed waived by the party owning
such rights or such rights have not been exercised in a timely manner and are no
longer in effect with respect to the applicable Available Space. Other Building
Tenants’ rights shall mean all rights of first refusal, rights of first
opportunity, renewal rights, expansion options and any other rights of current
tenants which exist as of the date hereof with respect to all or any portion of
the Available Space.
     If Tenant requests to sub-divide the Available Space, Landlord shall have
the exclusive right to reject such sub-division of space, if such sub-division
creates the following difficulties to the Landlord: (a) If, in Landlord’s sole
discretion, the sub-division of space leaves the leftover space unleasable or
significantly reduces the Landlord’s ability to lease such leftover space or
(b) such sub-division of space creates any possible violations of an governing
agencies’ building codes, restrictions, or laws.
2. At such time as any Available Space is not subject to any Other Building
Tenants’ Rights, Landlord shall so notify Tenant, which notice (“Landlord’s
Expansion Notice”) shall describe in reasonable detail the applicable Available
Space (the “Expansion Space”). If Tenant wishes to exercise its Expansion Option
as to such Expansion Space, Tenant shall, within ten (10) days of its receipt of
Landlord’s Expansion Notice deliver to Landlord a written letter of intent (the
“Expansion Letter”) describing Tenant’s intention to lease such “Expansion
Space”). The “Expansion Letter Delivery Date” shall be herein defined as the
date of Landlord’s receipt of such Expansion Letter. Landlord and Tenant agree
to diligently proceed in executing a lease amendment for such Expansion Space
within fifteen (15) business days of the Expansion Letter Delivery Date under
the following terms and conditions:
     (a) If the Expansion Letter Delivery Date is on or before September 1,
2008, Base Rent for the Expansion Space shall commence on the Expansion Space
Commencement Date (as defined below) and shall be the then prevailing amount per
rentable square foot as outlined in Section 6(a) of the Amendment. Landlord
shall also provide Tenant with a Tenant Improvement Allowance which shall be at
the prevailing market allowance for similar expansion space.
     (b) If the Expansion Letter Delivery Date is after September 1, 2008, the
Base rental rate shall be at the prevailing Fair Market Value, as mutually
agreed by Landlord and Tenant. If the parties cannot agree, Fair Market Value
shall be determined in accordance with the procedures set forth in Exhibit D.
Landlord shall also provide Tenant with a Tenant Improvements Allowance which
shall be at the prevailing market allowance for similar expansion space.
     (c) Upon Substantial Completion of the Expansion Space, Landlord shall
deliver the Expansion Space to Tenant (the “Expansion Space Commencement Date”)
and Tenant shall commence paying Base Rent, the Base Rent adjustments and any
other costs or amounts payable by Tenant with respect to the Expansion Space as
provided in the Lease Amendment for such space. The Expansion Space shall be
taken in its “As Is” condition and Landlord shall have no obligations to
construct any leasehold improvements therein nor make any

 



--------------------------------------------------------------------------------



 



alterations thereto nor provide any allowance for tenant improvements except for
as outlined in section 2(a) or 2(b) of this Exhibit. The leasing of the
Expansion Space shall be upon the same terms and conditions as the leasing of
the Premises and shall upon and subject to all of the provisions of the Lease.
3. Tenant’s rights under this Exhibit shall terminate following the occurrence
of the following events: (1) a termination of Tenant’s right to possess all or
any portion of the Premises following the occurrence of an Event of Default;
(2) assignment of the Lease to a third party; (3) Tenant subleases more than
twenty-five percent (25%) of the Premises; and/or (4) the expiration or earlier
termination of the Lease.

 